Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As previously noted: 
Applicant's election with traverse of Group 3, Claims 8 and 9, in the reply filed on May 17, 2021 is acknowledged.  The traversal is on the ground(s) that Group 2, Claims 5-7, drawn to nucleic acid encoding the fusion protein as recited in Group 3 would be a needed to produce the fusion protein of Group 3.
Upon research and reconsideration, the Examiner has rejoined Groups 2 and 3.
Regarding the restriction between Group 1 and rejoined Groups 2 and 3, the requirement is still deemed proper and is therefore made FINAL.

In response to the reply filed November 24, 2021:
MPEP 819 Office Generally Does Not Permit Shift
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03. 
A restriction requirement (and election thereto) made in a parent application does not carry over to a continuation, CIP, or divisional application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.). In design applications, but not international design applications, where a continued prosecution application (CPA) filed under 37 CFR 1.53(d) is a continuation of its parent application and not a 
While applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift. The examiner is most likely to do so where the shift results in no additional burden, and particularly where the shift reduces work by simplifying the issues. 

	
MPEP 821.03 Claims for Different Invention Added After an Office Action 
Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.

37 CFR 1.145  Subsequent presentation of claims for different invention.
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144.

Election by Original Presentation
	Newly submitted claim 5-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

	These claims have been amended to include the invention of Group 1, Claims 1-4, which Applicants expressly stated that they did not traverse the restriction of the subject matter of Claims 1-4 and withdrew these claims. From the election submitted May 17, 2021:

    PNG
    media_image1.png
    63
    578
    media_image1.png
    Greyscale

	The argument to rejoin Groups 2 and 3 was that the Group 2, Claims 5-7, drawn to nucleic acid encoding the fusion protein as recited in Group 3 would be a needed to produce the fusion protein of Group 3. Therefore, the Examiner rejoined these groups as requested. 


Claims 1-14 are currently pending. The Examiner has withdrawn Claims 1-4 and 10-14 from further consideration because these claims are drawn to non-elected inventions. Claims 5-9 are currently under examination. 
Benefit of priority is to April 9, 2018.

Withdrawal of Rejections:
The rejection of Claim 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Li et al. (2010; Expression and purification of the fusion protein HMGB1Abox-TMD1, a novel HMGB1 antagonist.  Biochemistry.  75(4): 466-471)
in view of:
Wu et al. (2015; USP 9,156,904) and
Gong et al, (2010; The anti-inflammatory activity of HMGB1 A box is enhanced when fused with C-terminal acidic tail. Journal of Biomedicine and Biotechnology. Article ID 915234, pages 1-6), is withdrawn due to the inclusion of non-elected inventions in the claim, but will be re-applied once the non-elected invention is removed from the claims.
The rejection of Claims 5 and 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over:

in view of:
Wu et al. (2015; USP 9,156,904) and
Gong et al, (2010; The anti-inflammatory activity of HMGB1 A box is enhanced when fused with C-terminal acidic tail. Journal of Biomedicine and Biotechnology. Article ID 915234, pages 1-6), and
further in view of:
Fagone et al. (2011; Moleuclar adjuvant HMGb1 enhances anti-influenza immunity during DNA vaccination. Gene Therapy. 18: 1070-1077), 
Burgess-Brown et al. (2008; Codon optimization can improve expression of human genes in Escherichia coli: A multi-gene study.  Protein Expression & Purification. 59: 94-102), and 
Freudi (March 2018; Signal peptides for recombinant protein secretion in bacterial expression systems. Microbial Cell Factories. 17:52, pages 1-10) is withdrawn due to the inclusion of non-elected inventions in the claim, but will be re-applied once the non-elected invention is removed from the claims.

Maintenance of Objections and Rejections:
The disclosure is objected to because of the following informalities:
Sequences are found at pages 43-45 of the instant specification and in Figure 7 of the drawings. All sequences must be identified by a sequence identification number (SEQ ID NO: ) in accordance to 27 CFR 1.821.  


Applicants believe that they have amended the specification to correct the sequence identification issues stated above. Yet, Page 19 lines 3 and 4 does not provide for the insertion of sequence identification numbers:

    PNG
    media_image2.png
    603
    585
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    532
    578
    media_image3.png
    Greyscale


Applicants have not addressed the sequences in FIG. 7
Further, in all added SEQ ID NOs there are periods with the sequence identification number. The correct format is “SEQ ID NO: “ as specified in the objection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is a cumbersome and confusing because the claim references host cells within the context of the claimed vector. 
Claim 5 lacks antecedent basis for Claim 7 because Claim 7 refers to a mutated fusion protein while Claim 5 refers to the wild-type domains of thrombomodulin and HMGB1.
Claim 6 is drawn to the vector, yet Claim 6 provides a discussion of a downstream host cell. It appears that the intention is to claim: A host cell comprising the vector of claim 5, and: A method for producing a chimeric protein. Yet, Claim 6 is limited to the vector regardless of downstream events.
Claim 7 refers to mutating cysteine residues that are not involved in disulfide bound formation, yet there are no cysteine residues specified and no reference sequence identification number in which to know which cysteine or which of a specified cysteine is being addressed. There are no cysteines within the A box that are not involved in disulfide bond formation, for example. Therefore, Claim 7, while a search has been attempted, could not be thorough without more information on the limitation.
Claim 8 is drawn to a liquid preparation of the thrombomodulin-HMGB1 fusion protein, yet comprises projections for use of the liquid preparation.

Claim 9 refers to mutating cysteine residues that are not involved in disulfide bound formation, yet there are no cysteine residues specified and no reference sequence identification number in which to know which cysteine or which of a specified cysteine is being addressed. There are no cysteines within the A box that are not involved in disulfide bond formation, for example. Therefore, Claim 9, while a search has been attempted, could not be thorough without more information on the limitation.
FURTHER:
Claims 5-9 refer to a means for diagnosing or monitoring the presence of mTBI in an animal or patient, yet no such means are defined in the specification. Thus, it is no clear if the means is a device or an athletic trainer/medical personnel qualified to diagnose and monitor the presence of mTBI in an animal or patient, for example.
Claim 5 has been amended to refer to a system for the modulation of mTBI yet no system is found in the specification and therefore one cannot know a system for modulation of mTBI. Also, mTBI should be spelled out before the acronym is provided.
Claim 5(c) states that the host cell includes the initial polypeptide, yet the system does not include the polypeptide but a gene encoding the initial polypeptide. Claim 5(d) refers to “said engineered gene sequence” which has been deleted from the claim above this reference. Claim 5(d) has been amended to delete reference to the maximal expression of the initial polypeptide in a selected type of host cell, to a plurality of 
A “wherein clause” has been added to Claim 5(d) that does not further describe the initial polypeptide but rather its intended result of an activity.
Claim 5 has been amended to include a means for diagnosing or monitoring the presence of mTBI in an animal or patient, which is non-elected subject matter and must be removed from the claim. This means for diagnosing or monitoring the presence of mTBI does not further describe the host cell and vector as previously presented and elected.
Claim 8 has been amended to refer to a system for the modulation of mTBI yet no system is found in the specification and therefore one cannot know a system for modulation of mTBI. Also, mTBI should be spelled out before the acronym is provided.
A “wherein clause” has been added to Claim 8 that does not further describe the initial polypeptide but rather its intended result of an activity.
Claim 8 has been amended to include a means for diagnosing or monitoring the presence of mTBI in an animal or patient, which is non-elected subject matter and must be removed from the claim. This means for diagnosing or monitoring the presence of mTBI does not further describe the host cell and vector as previously presented and elected.
Claim 9 refers to the liquid preparation of Claim 8 and not to the system of Claim 8.


NEW Rejections, necessitated by amendment:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The specification references “system” 30 times, and not one time is the system stated to comprise a host cell, vector, and means for diagnosing or monitoring the presence of mTBI in an animal or patient or to comprise a liquid preparation and a means for diagnosing or monitoring the presence of mTBI in an animal or patient.  Therefore, this is new matter added to the disclosure.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656